Citation Nr: 0109860	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-13 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina





THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
benefits in the amount of $4,643.34.





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel







INTRODUCTION

The veteran had active service from January 1974 to December 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in Winston-Salem, North 
Carolina.  


FINDINGS OF FACT

1.  The overpayment of VA disability compensation benefits in 
the amount of $4,643.34 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The creation of the debt was solely the veteran's fault, 
with no fault on the part of VA.  

3.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

4.  The veteran did not change his position to his detriment 
and reliance on these VA benefits does not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  

5.  Financial hardship is not demonstrated in this case.  





CONCLUSION OF LAW


The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA disability compensation benefits in the 
amount of $4,643.34 would not be against equity and good 
conscience and, therefore, is not waived.  38 U.S.C.A. §§ 
5107, 5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the January 2000 decision 
that his claim for a waiver of the recovery of the 
overpayment was denied.  The reasons and bases for that 
denial were fully set forth.  The elements of equity and good 
conscience were discussed.  It was indicated that the primary 
reason for the denial in this case was that the veteran was 
at fault in the creation of the overpayment and that the 
other elements of equity and good conscience were also not in 
the veteran's favor.  The statement of the case further 
informed the veteran of this information.  He was informed of 
what was needed to substantiate his claim.  In response, he 
submitted his contentions regarding the elements of equity 
and good conscience and also submitted supporting financial 
information.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board concludes the discussions in the January 
2000 decision as well as in the statement of the case 
informed the veteran of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The RO requested 
all relevant financial information and the veteran complied 
with the RO's requests for that information.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran.  There is sufficient evidence 
of record to decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The record shows that the veteran was awarded VA disability 
compensation benefits in a July 1983 rating decision for 
hypertension.  The veteran was assigned a 10 percent rating 
at that time.  In July 1983, the veteran was notified of the 
July 1983 rating decision and was provided a VA Form 21-8764, 
Disability Compensation Award Attachment-Important 
Information, which advised the veteran of conditions 
affecting the right to payment of benefits.  Specifically, it 
is noted that benefits will be reduced upon incarceration in 
a Federal, State, or local penal institution in excess of 60 
days for conviction of a felony offense.  

In June 1999, according to a VA Form 119, Report of Contact, 
the veteran informed VA that he was incarcerated in November 
1990 following a conviction of a felony.  The veteran had 
been incarcerated for over 8 years.  In a July 1999 letter, 
the veteran was notified that VA proposed to retroactively 
reduce his VA compensation benefits to 1/2 of the 10 percent 
rate effective the 61st date of his imprisonment following 
his conviction for a felony.  He was informed that this 
action might result in the creation of an overpayment.  In 
addition, he was informed that VA might apportion all or part 
of the benefits not paid to him during his incarceration to 
his dependents.  The Board notes that this reduction in 
benefits is required by VA law and regulation.  38 U.S.C.A. 
§§ 5313, 1114 (West 1991); 38 C.F.R.§ 3.665 (2000).

Thereafter, the RO declined to apportion the benefits not 
payable to the veteran to one of his dependents.  

In October 1999, VA retroactively reduced his VA compensation 
benefits to 1/2 of the 10 percent rate effective January 18, 
1991, the 61st day of his imprisonment following his 
conviction for a felony.  This action resulted in the 
creation of an overpayment in the amount of $4,643.34.  

In correspondence of record, the veteran contended that the 
overpayment at issue should be waived as he did not 
intentionally keep the fact that he was incarcerated from VA, 
but rather was unaware of any obligation on his part to 
notify VA of his incarceration until he was told to do so by 
a vocational rehabilitation employee.  He indicated that the 
monies he was receiving were used by his dependents for basic 
necessities. 

In December 1999, a financial status report was received 
which showed that the veteran's monthly income was $68 and 
his monthly expenses were $42.  Due to his incarceration, his 
income and his living expenses were minimal.  

The veteran's request for a waiver of recovery of the 
overpayment was referred to the Committee.  In January 2000, 
the Committee considered the veteran's claim for waiver.  The 
Committee made a specific determination that there was no 
fraud, misrepresentation, or bad faith on the veteran's part 
with respect to the creation of the overpayment at issue.  
The Board agrees with this determination.  However, the 
Committee further determined that recovery of the overpayment 
of VA disability compensation benefits in the amount of 
$4,643.34 would not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2000).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  A review of the record 
shows that the veteran was notified of what actions would be 
taken with regard to his VA benefits in the event he was 
incarcerated for over 60 days following the conviction of a 
felony.  Although the veteran may have unintentionally 
neglected to inform VA in a prompt manner of his 
incarceration, that does not absolve him of his 
responsibility to do so.  Once VA was informed of his 
incarceration, as noted, the retroactive reduction in 
benefits was undertaken.  As noted, VA law and regulation 
provide for a reduction in a 10 percent service-connected 
disability to payment at 1/2 of the 10 percent level on the 
61st day of incarceration.  Thus, the fault in this case lies 
entirely with the debtor.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that VA law and 
regulation specifically provide for a reduction in benefits 
when a veteran is incarcerated after being convicted of a 
felony, on the 61st day of that incarceration.  Thus, as of 
the 61st day of his incarceration, the veteran was no longer 
entitled to receive his VA disability compensation benefits 
in their entirety for the remainder of the period during 
which he was incarcerated no matter what he or his dependents 
used those benefits for during his incarceration.  Thus, the 
veteran received benefits to which he was not entitled, and 
as such, recoupment of those benefits would not defeat the 
purpose of the benefit and would cause unjust enrichment to 
the debtor.  Likewise, there is no indication that the 
veteran's reliance on VA benefits resulted in relinquishment 
of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  His financial status report shows that the veteran 
personally has minimal income and living expenses due to his 
incarceration.  His monthly income exceeds his monthly 
expenses.  Although his spouse applied for an apportionment 
of his benefits, her request was denied, as the information 
submitted by her did not show financial need for the 
apportionment.  In any event, the Board finds that there has 
been no demonstration of financial hardship to the veteran in 
this case and that the other equitable factors to be 
considered do not support a granting of waiver.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).


ORDER

The appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

